Title: To James Madison from Thomas Newton, 12 August 1807
From: Newton, Thomas
To: Madison, James



Sir
Collrs. office Norfolk 12 Augt. 1807

I received your letter of the 7th.  The negroes have been sent on Shore by a flagg to the commanding Military officer.  One man has also been deliverd who I beleive may have become a Citizen since the peace of 1783 but go where he will he is nusance a drunken sott.  I will thank you if you have any document respecting a Chrs. Hewson if you would forward it me.  He has inform’d Capts. Douglass & Hardy that he is an Englishman & never applied for his discharge & they implicitly believe it, but will not beleive the assertions of An American impressed not even Mr. Pindal & Mr. Gibbs the Collectors son of Folly Landing.  They are on board the Bellona unless shifted to another Ship.  Hewson obtaind a protection from this office Sept 14, 1801, then 17 yrs old light Complexion red hair a mole on his breast, five feet 1 inch high, Wm. Garland of New York sworn to his birth place N York  I believe he is a native notwithstanding he has told Capt. Hardy & Douglass & if he was not afraid of the Lash would  say so.  Application Was made for a Copy of his protection or I never shd have known there was such a person.  Inclosed is a copy of an affidavit made before me respecting James Scott  This will shew their mode of compelling our Citizens to list.  The evidence is respectable & others will confirm it if necessary.  It is supposed Admiral Berkley will be here soon with all his fleet.  A fourth ship arrived yesterday I am inform’d.  I am respectfully Yr. Most obt. Servt.

Thos NewtonCollr.


